Citation Nr: 1760964	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-36 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Board denied the Veteran's claim for an increased rating in excess of 10 percent for left upper extremity radiculopathy.  In June 2017, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's June 2017 Memorandum Decision vacated the Board's March 2016 decision and remanded the Veteran's claim to the Board to comply with the  findings.  Upon review of this decision, the Board finds that additional development is warranted to comply with the June 2017 Memorandum Decision; in particular, a VA examination is warranted to establish the nature and severity of the Veteran's left upper extremity radiculopathy as the last examination was conducted in January 2013.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
Then, schedule the Veteran for a VA neurological examination to ascertain the current severity and manifestations of her service-connected radiculopathy of the left upper extremity.  The VA examiner is requested to identify all symptoms of the Veteran's radiculopathy of the left upper extremity. 

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner should provide a complete rationale for any opinions provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, a supplemental statement of the case should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




